Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as a restaurant manager to relocate to Illinois to take care of her ailing mother. The Board disqualified her from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Claimant argues, inter alia, that she was terminated and did not voluntarily leave her job.
The record reflects that claimant informed her employer that she would be resigning from her job on April 4, 1994. *795Claimant did not report to work on March 28, 1994. Claimant testified that she was discharged on this date. However, she signed a written statement indicating that the general manager told her he would accept her resignation on March 28, 1994 and that she agreed to this date. Since this conflicting evidence presented a question of credibility for the Board to resolve (see, Matter of Mahanger, 223 AD2d 908), we find that substantial evidence supports the Board’s decision. We have considered claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.